            Case 19-34752 Document 231 Filed in TXSB on 10/04/19 Page 1 of 9



                               UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

                                                           §
In re:                                                     § Chapter 11
                                                           §
EPIC COMPANIES, LLC, et al.                                § Case No. 19-34752 (DRJ)
                                                           §
                    Debtors.1                              § (Jointly Administered)
                                                           §


                     NOTICE OF DEADLINES FOR THE FILING OF
                PROOFS OF CLAIM, INCLUDING REQUESTS FOR PAYMENT
               PURSUANT TO SECTION 503(b)(9) OF THE BANKRUPTCY CODE

TO:        ALL PERSONS AND ENTITIES WHO MAY HAVE CLAIMS AGAINST ANY
           OF THE FOLLOWING DEBTOR ENTITIES:

                       Debtor                                                     Case No.
Epic Companies, LLC                                                  Case No. 19-34752 (DRJ)
Epic Alabama Steel, LLC                                              Case No. 19-34753 (DRJ)
Epic Applied Technologies, LLC                                       Case No. 19-34754 (DRJ)
Epic Diving & Marine Services, LLC                                   Case No. 19-34755 (DRJ)
Epic San Francisco Shipyard, LLC                                     Case No. 19-34756 (DRJ)
Epic Specialty Services, LLC                                         Case No. 19-34757 (DRJ)
Zuma Rock Energy Services, LLC                                       Case No. 19-34758 (DRJ)

PLEASE TAKE NOTICE THAT:

        On August 26, 2019 (the “Petition Date”), Epic Companies, LLC and the above-
captioned debtors and debtors in possession (together, the “Debtors”) filed voluntary petitions
for relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) in the
United States Bankruptcy Court for the Southern District of Texas (the “Court”).

        On October 3, 2019, the Court entered an order (the “Bar Date Order”)2 establishing
certain dates by which certain parties holding prepetition claims against the Debtors must file



1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are as follows: Epic Companies, LLC (1473), Epic Diving & Marine Services, LLC (2501), Epic Applied
Technologies, LLC (5844), EPIC Specialty Services, LLC (8547), Epic Alabama Steel, LLC (6835), Epic San
Francisco Shipyard, LLC (5763) and Zuma Rock Energy Services, LLC (1022). The address of the Debtors’
headquarters is: 1080 Eldridge Parkway, Suite 1300, Houston, Texas 77077.
2
    Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Bar Date Order.


                                                           1
9984410v5
        Case 19-34752 Document 231 Filed in TXSB on 10/04/19 Page 2 of 9



proofs of claim, including requests for payment pursuant to section 503(b)(9) of the Bankruptcy
Code (“Proofs of Claim”).

        For your convenience, except with respect to beneficial owners of the Debtors’ debt and
equity securities, enclosed with this notice (this “Notice”) is a Proof of Claim form, which
identifies on its face the amount, nature, and classification of your claim(s), if any, listed in the
Debtors’ schedules of assets and liabilities filed in these cases (the “Schedules”). If the Debtors
believe that you hold claims against more than one Debtor, you will receive multiple Proof of
Claim forms, each of which will reflect the nature and amount of your claim as listed in the
Schedules.

        As used in this Notice, the term “entity” has the meaning given to it in section 101(15) of
the Bankruptcy Code, and includes all persons, estates, trusts, governmental units, and the Office
of the United States Trustee for the Southern District of Texas. In addition, the terms “persons”
and “governmental units” are defined in sections 101(41) and 101(27) of the Bankruptcy Code,
respectively.

       As used in this Notice, the term “claim” means, as to or against the Debtors and in
accordance with section 101(5) of the Bankruptcy Code: (a) any right to payment, whether or not
such right is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured, or unsecured; or (b) any right to an
equitable remedy for breach of performance if such breach gives rise to a right to payment,
whether or not such right to an equitable remedy is reduced to judgment, fixed, contingent,
matured, unmatured, disputed, undisputed, secured, or unsecured.

I.     THE BAR DATES.

       The Bar Date Order establishes the following bar dates for filing Proofs of Claim in these
Chapter 11 Cases (collectively, the “Bar Dates”):

       a.      Claims Bar Date. Except as expressly set forth in this Notice, all entities (except
               governmental units and other entities exempt from filing Proof(s) of Claim under
               the Bar Date Order) holding claims against the Debtors that arose or are deemed
               to have arisen prior to the commencement of these cases on the Petition Date,
               including requests for payment pursuant to section 503(b)(9), are required to file
               Proofs of Claim by November 6, 2019, at 11:59 p.m., prevailing Central Time.
               Except as expressly set forth in this Notice and the Bar Date Order, the Claims
               Bar Date applies to all types of claims against the Debtors that arose prior to the
               Petition Date, including secured claims, unsecured priority claims, and unsecured
               non-priority claims.

       b.      Governmental Bar Date. All governmental units holding claims against the
               Debtors that arose or are deemed to have arisen prior to the commencement of
               these cases on the Petition Date are required to file proofs of claim by February
               24, 2020, at 11:59 p.m., prevailing Central Time. The Governmental Bar Date
               applies to all governmental units holding claims against the Debtors (whether
               secured, unsecured priority, or unsecured non-priority) that arose prior to the


                                                 2
9984410v5
        Case 19-34752 Document 231 Filed in TXSB on 10/04/19 Page 3 of 9



               Petition Date, including governmental units with claims against the Debtors for
               unpaid taxes, whether such claims arise from prepetition tax years or periods or
               prepetition transactions to which the Debtors were a party.

       c.      Rejection Damages Bar Date. Unless otherwise ordered by the Court, all entities
               holding claims (other than entities that are exempt from filing Proof(s) of Claim
               under the Bar Date Order) against the Debtors arising from the rejection of
               executory contracts and unexpired leases of the Debtors, pursuant to section 365
               of the Bankruptcy Code, or claims otherwise related to such agreements, are
               required to file Proofs of Claim by the later of (a) the Claims Bar Date or the
               Governmental Bar Date, as applicable, or (b) 11:59 p.m., prevailing Central Time,
               on the date that is 30 days following entry of an order approving the rejection of
               any executory contract or unexpired lease of the Debtors. For the avoidance of
               doubt, all prepetition and postpetition claims of any kind or nature relating to the
               rejection of executory contracts or unexpired leases must be filed by the Rejection
               Damages Bar Date.

       d.      Amended Schedules Bar Date. If, subsequent to the date of this Notice, the
               Debtors amend or supplement their Schedules to reduce the undisputed,
               noncontingent, and liquidated amount of a claim listed in the Schedules, to change
               the nature or classification of a claim against the Debtors reflected in the
               Schedules, or to add a new claim to the Schedules, the affected creditor (other
               than a creditor that is exempt from filing a Proof of Claim under the Bar Date
               Order) is required to file a Proof of Claim or amend any previously filed Proof of
               Claim in respect of the amended scheduled claim by the later of (a) the Claims
               Bar Date or the Governmental Bar Date, as applicable, or (b) 11:59 p.m.,
               prevailing Central Time, on the date that is 30 days after the date that on which
               the Debtors mailed notice of the amendment to the Schedules (or another time
               period as may be fixed by the Court). If the Debtors amend or supplement their
               Schedules after the Service Date, the Debtors propose to provide notice of any
               such amendment or supplement to the holders of claims affected thereby,
               including notice of the Amended Schedules Bar Date to file proofs of claim in
               response to the amendment or supplement to the Schedules

II.    WHO MUST FILE A PROOF OF CLAIM.

        Except as otherwise set forth herein, the following entities holding claims against the
Debtors that arose (or that are deemed to have arisen) prior to the Petition Date must file Proofs
of Claim on or before the Claims Bar Date, Governmental Bar Date, or any other Bar Date set
forth in the Bar Date Order, as applicable:

       a.      any entity whose claim against a Debtor is not listed in the applicable Debtor’s
               Schedules or is listed as contingent, unliquidated, or disputed if such entity desires
               to participate in any of these Chapter 11 Cases or share in any distribution in any
               of these Chapter 11 Cases;




                                                 3
9984410v5
        Case 19-34752 Document 231 Filed in TXSB on 10/04/19 Page 4 of 9



       b.      any entity who believes that its claim is improperly classified in the Schedules or
               is listed in an incorrect amount and who desires to have its claim allowed in a
               different classification or amount other than that identified in the Schedules;

       c.      any entity that believes its prepetition claims as listed in the Schedules is not an
               obligation of the specific Debtor against which the claim is listed and that desires
               to have its claim allowed against a Debtor other than that identified in the
               schedules;

       d.      any current, former or present full-time, part-time, salaried, or hourly employees
               must submit Proofs of Claims relating to any grievance prior to the relevant Bar
               Date to the extent grounds for such grievances arose on or prior to the Petition
               Date; and

       e.      any entity who believes that its claim against a Debtor is or may be an
               administrative expense pursuant to section 503(b)(9) of the Bankruptcy Code.

III.   PARTIES WHO DO NOT NEED TO FILE PROOFS OF CLAIM.

        Certain parties are not required to file Proofs of Claim. The Court may, however, enter
one or more separate orders at a later time requiring creditors to file Proofs of Claim for some
kinds of the following claims and setting related deadlines. If the Court does enter such an order,
you will receive notice of it. The following entities holding claims that would otherwise be
subject to the Bar Dates need not file Proofs of Claim:

               a.     any entity that already has filed a signed Proof of Claim against the
                      applicable Debtor with Epiq in a form substantially similar to Official
                      Form 410;

               b.     any entity whose claim is listed on the Schedules if: (i) the claim is not
                      scheduled by the Debtors as any of “disputed,” “contingent,” or
                      “unliquidated;” (ii) such entity agrees with the amount, nature, and priority
                      of the claim as set forth in the Schedules; and (iii) such entity does not
                      dispute that its claim is an obligation only of the specific Debtor against
                      which the claim is listed in the Schedules;

               c.     any entity whose claim has previously been allowed by a final order of the
                      Court;

               d.     any Debtor having a claim against another Debtor; provided, however, for
                      the avoidance of doubt, that any non-Debtor affiliate having a claim
                      against a Debtor in these above-captioned cases not listed on the
                      Schedules must file a Proof of Claim;

               e.     a current employee of the Debtors, for any claim related to wages,
                      commissions, or benefits; provided that a current employee must submit a
                      Proof of Claim by the Claims Bar Date for all other claims arising before


                                                4
9984410v5
         Case 19-34752 Document 231 Filed in TXSB on 10/04/19 Page 5 of 9



                       the Petition Date, including claims for wrongful termination,
                       discrimination, harassment, hostile work environment, and/or retaliation;

                f.     any current or former officer, manager, director, or employee for claims
                       based on indemnification, contribution, or reimbursement;

                g.     any entity holding a claim for which a separate deadline is fixed by this
                       Court;

                h.     any entity holding a claim allowable under sections 503(b) and 507(a)(2)
                       of the Bankruptcy Code as an expense of administration incurred in the
                       ordinary course; provided that any entity asserting a claim entitled to
                       priority under section 503(b)(9) of the Bankruptcy Code must assert such
                       claims by filing a request for payment or a Proof of Claim on or prior to
                       the Claims Bar Date;

                i.     professionals retained in these Chapter 11 Cases by (i) the Debtors, or
                       (ii) the Prepetition Secured Parties (as defined in the DIP Order or any
                       related final order, as applicable);

                j.     the Prepetition Secured Parties as holders of claims for payment of the
                       Prepetition Secured Obligations or for Adequate Protection Obligations
                       (each as defined in the DIP Order), and other adequate protection as set
                       forth in the DIP Order; provided that the Prepetition Senior Agent and the
                       Prepetition Junior Agent are each authorized, but not required, to file a
                       single proof of claim by the Claims Bar Date with respect to all of the
                       claims under the applicable Prepetition Credit Agreement;

                k.     any holder of a claim for any fees, expenses, or other obligations arising
                       under the DIP Order.

        No entity wishing to assert an interest in a Debtor shall be required to file a proof of
interest; provided that any such entity wishing to assert a claim, including related to its status as
an equity holder, must file a Proof of Claim unless otherwise exempted by the Bar Date Order.

IV.      INSTRUCTIONS FOR FILING PROOFS OF CLAIM.

         The following requirements shall apply with respect to filing and preparing each Proof of
Claim:

         a.     Contents. Each Proof of Claim must: (i) be legible; (ii) include a claim amount
                denominated in United States dollars using, if applicable, the exchange rate as of
                5:00 p.m., prevailing Central Time, on the Petition Date (and to the extent such
                claim is converted to United States dollars, state the rate used in such conversion);
                (iii) conform substantially with the Proof of Claim Form provided by the Debtors
                or Official Form 410; and (iv) be signed by the claimant or by an authorized agent
                or legal representative of the claimant on behalf of the claimant, whether such
                signature is an electronic signature or is ink.

                                                  5
9984410v5
        Case 19-34752 Document 231 Filed in TXSB on 10/04/19 Page 6 of 9



       b.    Section 503(b)(9) Claim. Any Proof of Claim asserting a claim entitled to priority
             under section 503(b)(9) of the Bankruptcy Code must also: (i) include the value of
             the goods delivered to and received by the Debtors in the 20 days prior to the
             Petition Date; (ii) attach any documentation identifying the particular invoices for
             which the 503(b)(9) claim is being asserted; and (iii) attach documentation of any
             reclamation demand made to the Debtors under section 546(c) of the Bankruptcy
             Code (if applicable).

       c.    Electronic Signatures Permitted. Proofs of Claim signed electronically by the
             claimant or an authorized agent or legal representative of the claimant may be
             deemed acceptable for purposes of claims administration. Copies of Proofs of
             Claim, or Proofs of Claim sent by facsimile or electronic mail will not be
             accepted.

       d.    Identification of the Debtor Entity. Each Proof of Claim must clearly identify the
             Debtor against which a claim is asserted, including the individual Debtor’s case
             number. A Proof of Claim filed under the joint administration case number or
             otherwise without identifying a specific Debtor, will be deemed as filed only
             against Epic Companies, LLC.

       e.    Claim Against Multiple Debtor Entities. Each Proof of Claim must state a claim
             against only one Debtor, clearly indicate the Debtor against which the claim is
             asserted, and be filed on the claims register of such Debtor. To the extent more
             than one Debtor is listed on the Proof of Claim, such claim may be treated as if
             filed only against Epic Companies, LLC.

       f.    Supporting Documentation. Each Proof of Claim must include supporting
             documentation in accordance with Bankruptcy Rules 3001(c) and 3001(d). If,
             however, such documentation is voluminous such Proof of Claim may include a
             summary of such documentation or an explanation as to why such documentation
             is not available; provided that any creditor that does not attach supporting
             documentation shall be required to transmit such documentation to Debtors’
             counsel upon request no later than three (3) days from the date of such request.

       g.    Timely Service. Each Proof of Claim must be filed, including supporting
             documentation so as to be actually received by Epiq as follows:

                     (a) by electronic submission through the interface available at
                    https://dm.epiq11.com/epic, or (b) if submitted through non-electronic
                    means, by U.S. Mail or other hand delivery system at the following
                    address:




                                              6
9984410v5
        Case 19-34752 Document 231 Filed in TXSB on 10/04/19 Page 7 of 9



                                                 If by First-Class Mail:

                                                Epic Companies, LLC
                                               Claims Processing Center
                                        c/o Epiq Corporate Restructuring, LLC
                                                    P.O. Box 4419
                                              Beaverton, OR 97076-4419
                                        If by Hand Delivery or Overnight Mail:
                                                Epic Companies, LLC
                                              Claims Processing Center
                                        c/o Epiq Corporate Restructuring, LLC
                                                10300 SW Allen Blvd.
                                                Beaverton, OR 97005

               PROOFS OF CLAIM SUBMITTED BY FACSIMILE OR ELECTRONIC
               MAIL WILL NOT BE ACCEPTED.


       h.      Receipt of Service. Claimants wishing to receive acknowledgment that their
               Proofs of Claim were received by Epiq must submit (i) a copy of the Proof of
               Claim Form (in addition to the original Proof of Claim Form sent to Epiq) and (ii)
               a self-addressed, stamped envelope.

V.     CONSEQUENCES OF FAILING TO TIMELY FILE YOUR PROOF OF CLAIM.

       Pursuant to the Bar Date Order and in accordance with Bankruptcy Rule 3003(c)(2), if
you or any party or entity who is required, but fails, to file a Proof of Claim in accordance with
the Bar Date order on or before the applicable Bar Date, please be advised that:

       a.      YOU WILL BE FOREVER BARRED, ESTOPPED, AND ENJOINED FROM
               ASSERTING SUCH CLAIM AGAINST THE DEBTORS (OR FILING A
               PROOF OF CLAIM WITH RESPECT THERETO);

       b.      THE DEBTORS AND THEIR PROPERTY SHALL BE FOREVER
               DISCHARGED FROM ANY AND ALL INDEBTEDNESS OR LIABILITY
               WITH RESPECT TO OR ARISING FROM SUCH CLAIM;

       c.      YOU WILL NOT RECEIVE ANY DISTRIBUTION IN THESE CHAPTER 11
               CASES ON ACCOUNT OF THAT CLAIM; AND

       d.      YOU WILL NOT BE PERMITTED TO VOTE ON ANY PLAN OR PLANS OF
               REORGANIZATION FOR THE DEBTORS ON ACCOUNT OF THE BARRED
               CLAIM OR RECEIVE FURTHER NOTICES REGARDING SUCH CLAIM.




                                                7
9984410v5
        Case 19-34752 Document 231 Filed in TXSB on 10/04/19 Page 8 of 9



VI.    RESERVATION OF RIGHTS.

        Nothing contained in this Notice is intended to or should be construed as a waiver of the
Debtors’ right to: (a) dispute, or assert offsets or defenses against, any filed claim or any claim
listed or reflected in the Schedules as to the nature, amount, liability, or classification thereof;
(b) subsequently designate any scheduled claim as disputed, contingent, or unliquidated; and
(c) otherwise amend or supplement the Schedules.

VII.   THE DEBTORS’ SCHEDULES AND ACCESS THERETO.

        You may be listed as the holder of a claim against one or more of the Debtor entities in
the Debtors’ Schedules. To determine if and how you are listed on the Schedules, please refer to
the descriptions set forth on the enclosed proof of claim forms regarding the nature, amount, and
status of your claim(s). If the Debtors believe that you may hold claims against more than one
Debtor entity, you will receive multiple proof of claim forms, each of which will reflect the
nature and amount of your claim against one Debtor entity, as listed in the Schedules.

        If you rely on the Debtors’ Schedules, it is your responsibility to determine that the claim
is accurately listed in the Schedules. However, you may rely on the enclosed form, which sets
forth the amount of your claim (if any) as scheduled; identifies the Debtor entity against which it
is scheduled; specifies whether your claim is listed in the Schedules as disputed, contingent, or
unliquidated; and identifies whether your claim is scheduled as a secured, unsecured priority, or
unsecured non-priority claim.

        As described above, if you agree with the nature, amount, and status of your claim as
listed in the Debtors’ Schedules, and if you do not dispute that your claim is only against the
Debtor entity specified by the Debtors, and if your claim is not described as “disputed,”
“contingent,” or “unliquidated,” you need not file a proof of claim. Otherwise, or if you decide to
file a proof of claim, you must do so before the applicable Bar Date in accordance with the
procedures set forth in this Notice.

VIII. ADDITIONAL INFORMATION.

        Copies of the Debtors’ Schedules, the Bar Date Order, and certain other pleadings,
orders, and notices, and other information regarding these Chapter 11 Cases are available for
inspection free of charge on the Debtors’ website at https://dm.epiq11.com/epic. The Schedules
and other filings in these Chapter 11 Cases also are available for a fee at the Court’s website at
https://www.txs.uscourts.gov/bankruptcy. A login identification and password to the Court’s
Public Access to Court Electronic Records (“PACER”) are required to access this information
and can be obtained through the PACER Service Center at https://www.pacer.gov. Copies of
the Schedules and other documents filed in these cases also may be examined between the hours
of 8:00 a.m. and 5:00 p.m., prevailing Central Time, Monday through Friday, at the office of the
Clerk of the Bankruptcy Court, United States Bankruptcy Court for the Southern District of
Texas (Houston Division), 515 Rusk Street, Houston, Texas 77002.

       If you require additional information regarding the filing of a proof of claim, you may
contact the Debtors’ restructuring hotline at: (855) 958-0575 Toll Free (U.S. & Canada) or (503)
597-5530 (International).

                                                 8
9984410v5
        Case 19-34752 Document 231 Filed in TXSB on 10/04/19 Page 9 of 9



A HOLDER OF A POSSIBLE CLAIM AGAINST THE DEBTORS SHOULD CONSULT AN
ATTORNEY REGARDING ANY MATTERS NOT COVERED BY THIS NOTICE, SUCH AS
        WHETHER THE HOLDER SHOULD FILE A PROOF OF CLAIM.

Dated: October 4, 2019
                                           PORTER HEDGES LLP

                                     By:    /s/ John F. Higgins
                                           John F. Higgins (TX 09597500)
                                           Eric M. English (TX 24062714)
                                           M. Shane Johnson (TX 24083263)
                                           Genevieve M. Graham (TX 24085340)
                                           1000 Main Street, 36th Floor
                                           Houston, Texas 77002
                                           Telephone: (713) 226-6000
                                           Fax: (713) 226-6248

                                           PROPOSED COUNSEL FOR DEBTORS
                                           AND DEBTORS IN POSSESSION




                                       9
9984410v5
